Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered September 28, 2004, convicting defendant upon her plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging her with criminal possession of stolen property in the fourth degree and grand larceny in the fourth degree after she used bad checks—i.e., for which accounts were closed or contained insufficient funds—to pay for certain merchandise. She pleaded guilty to criminal possession of stolen property in the fourth degree in satisfaction of these and other charges pending in Greene County, and comprehensively waived her right to appeal orally and in writing. Under the terms of the plea agreement, she was to be sentenced to lVs *802to 4 years in prison, with the understanding that any term of imprisonment in connection with charges pending in Schoharie County would be imposed concurrently. Defendant was sentenced in accordance with the plea agreement and now appeals.
Defendant’s sole contention on appeal is that her sentence should be reduced in the interest of justice. However, given her knowing, voluntary and intelligent guilty plea and waiver of the right to appeal reflected in County Court’s careful plea colloquy, we will not review the severity of defendant’s sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803, 804 [2004]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.